DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 11/30/2020 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1, 2, 5-18 and 20-32
Withdrawn claims: None
Previously cancelled claims: 3, 4 and 19
Newly cancelled claims: None
Amended claims: 1 and 25-27
New claims: None
Claims currently under consideration: 1, 2, 5-18 and 20-32
Currently rejected claims: 1, 2, 5-18 and 20-32
Allowed claims: None

Claim Objections
Claims 1 is objected to because of the following informalities: the claim appears to have been intended to be amended to remove the fat range of “about 1% (wt/wt)”, but that term remains in the claim. Appropriate correction is required. The claim is interpreted as requiring only “less than 10% (wt/wt) fat” for examination purposes.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 26 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to 
Claim Rejections - 35 USC § 103
Claims 1, 2, 8, 9, 14-17, 20-25 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (U.S. 3,929,892) in view of Saniez et al. (U.S. 5,364,641).
Regarding claim 1, Hynes et al. discloses a method of producing a smooth cheese product (C2, L9-L14, L21-L47), the method comprising (i) preparing a cheese curd from a milk source (C3, L61-L64), (ii) mixing the cheese curd with a dressing to form a mixture (C4, L5-L8; C7, L68 – C8, L5), and (iii) subjecting the mixture to a smoothing step to produce the smooth cheese product (C6, L38-L40; C8, L14-L18), wherein the smoothing step comprises applying a shear force to the mixture (i.e., homogenization) (C6, L38-L39). Hynes et al. further discloses the cheese product as comprising about 5-15% protein (specifically, 10-25% total non-fat milk solids that may be caseins less 4-7% lactose) (C4, L11-13, L26; C2, L56-L57), and about 15-30% solids (specifically, 60-70% moisture) (C4, L28).
Hynes et al. does not explicitly disclose (i) the cheese curd as having a firmness of between about 80-250 lbs of force, (ii) the smooth cheese product as being flowable at a temperature of about 4-20°C or as having a viscosity in the range of about 5,000-80,000 cP after 
However, Saniez et al. discloses a method of manufacturing cottage cheese (C6, L25 – C7, L17), wherein the formed curd is cooked for a time and temperature to achieve “the desired firmness” (C6, L45-L48). Hynes et al. discloses that “the final product firmness is dependent upon the temperature at which the acid is added, the level of addition of the acid (pH), the level of denatured serum proteins, the use of a pre-homogenization step, and the homogenization pressure that is used” (C6, L44-L49).
It would have been obvious to one having ordinary skill in the art to produce a cheese product according to the method of Hynes et al. wherein the cheese curd had a firmness of between 80-250 lbs of force and wherein the resulting smooth cheese product was flowable at 4-20° and had a viscosity in the range of about 5,000-80,000 cP. Since Hynes et al. provides little detail regarding the cottage cheese curd preparation step (C3, L61-L64; C7, L62-L64), a skilled practitioner would be motivated to consult Saniez et al. for more specific instruction. Since the firmness of the curd was disclosed in the art as being a result-effective variable subject to optimization depending on the cooking time and temperature (MPEP 2144.05 II B), a skilled practitioner would find the production of a curd having any particular firmness to be obvious, including a firmness within the claimed range of 80-250 lbs of force.
Similarly, for the flowability and viscosity of the finished product, the disclosure of Hynes et al. that the firmness of the final product is dependent on several factors, including the use of a pre-homogenization step and the homogenization pressure (C6, L44-L49; C8, L49-L68), renders the firmness (and consequently the flowability and viscosity) a result-effective variable subject to optimization (MPEP 2144.05 II B). Hynes et al. further indicates that some products 
As for the particle size, Hynes et al. discloses the resultant product “has body and texture resembling that of Cream cheese” and is “easily spreadable” (C8, L32-L34). Hynes et al. further indicates that some products had a firmness that was “too soft to measure” (C9, Table II) depending on the homogenization conditions (C6, L48-L68), suggesting that no visible distinct particle structure would be evident. Performing the homogenization step such that a curd particle size of less than about 1000 µm (i.e. 1 mm, which would be visible) is achieved would thus be obvious in light of the homogenization step disclosed in Hynes et al.
As for the fat content, Hynes et al. discloses that the product may comprise 10-15% fat (w/w) (C4, L27) and further notes that “the components comprising the mixture of the invention may be varied over a substantial range for each component so as to provide the desired final level of non-fat milk solids, fat, lactose and moisture in the finished product. Also, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” The disclosed range of 10-15% fat is adequate to deem the claimed range of less than 10% (wt/wt) obvious to a skilled practitioner, especially given the instruction in the MPEP and in Hynes et al. regarding the variation of the various components.
As for claim 2, Saniez et al. discloses the step of preparing a cheese curd as comprising coagulating a milk source with a coagulant to form a coagulated curd and whey (C6, L29-L38), cutting the coagulated curd in the whey (C6, L40), healing the cut coagulated curd (C6, L39-
As for claims 8 and 9, Hynes et al. discloses the starting milk as being skim milk (C3, L64) that is presumed to be cow milk absent any indication otherwise, which renders a milk source that is from a mammal (claim 8) that is a cow (claim 9) obvious.
As for claims 14-17, Saniez et al. discloses the coagulant as being a lactic acid producing bacterium (claim 14), which is from the order Lactobacillales (claim 15), that comprises a Streptococcus spp. (claim 16) that is Streptococcus lactis (claim 17) (C6, L33-L34).
As for claim 20, Saniez et al. discloses the healing as comprising incubating the cut curd for a healing time of about 20-40 min (specifically, 15-30 minutes at a temperature of 31°C) (C6, L37-L41).
As for claim 21, Saniez et al. discloses heating the cut curd at a temperature and time to achieve a “desired firmness” (C6, L45-L48), which indicates the curd firmness is a result-effective variable subject to optimization (MPEP 2144.05 II B). Achieving a firmness of about 80-250 lbs of force would thus be obvious to a skilled practitioner.
As for claim 22, Saniez et al. discloses the curd as being washed and drained (C6, L52-L53), which indicates the use of a curd drainer to separate the liquid from the curd.
As for claims 23 and 24, Hynes et al. discloses the addition of at least one additional ingredient (claim 23) that may be a salt (claim 24) (C6, L19).
As for claim 25, Hynes et al. discloses a product produced according to the method (C6, L38-L40; C8, L19), where the claimed physical properties would be obvious for the same reasons described previously in relation to claims 1 and 4. Hynes et al. further discloses the cheese product as comprising about 5-15% protein (specifically, 10-25% total non-fat milk solids 
As for claim 26, Hynes et al. discloses the cheese product as comprising about 10-20% protein (specifically, 10-25% total non-fat milk solids that may be caseins less 4-7% lactose) (C4, L11-13, L26; C2, L56-L57), about 1-10% fat (specifically, 10-15% fat) (C4, L27), and about 15-30% solids (specifically, 60-70% moisture) (C4, L28).
As for claim 27, Hynes et al. discloses a cheese product that is smooth (C2, L9-L11; C6, L38-L40) that comprises about 10-20% protein (specifically, 10-25% total non-fat milk solids that may be caseins less 4-7% lactose) (C4, L11-13, L26; C2, L56-L57), and about 15-30% solids (specifically, 60-70% moisture) (C4, L28). The claimed physical properties would be obvious for the same reasons described previously in relation to claims 1 and 4. The claimed fat concentration of less than 10% (wt/wt) was also determined to be obvious for the reasons detailed previously in relation to claim 1.
As for claims 28 and 29, Hynes et al. discloses the composition as comprising an additional ingredient (claim 28) that may be a salt (claim 29) (C6, L19).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (U.S. 3,929,892) in view of Saniez et al. (U.S. 5,364,641) as applied to claim 1 above, and further in view of Mongeau et al. (U.S. 5,053,241).
Regarding claim 5, Hynes et al. and Saniez et al. disclose the method of claim 1.
The cited prior art does not explicitly disclose a device having one or more rotor/stator heads that rotate between about 1000-6000 rpm.
However, Mongeau et al. discloses a device having one or more rotor/stator heads (specifically, “comminutor housing” as a stator and “blade assembly” as a rotor) (C9, L46-L48) that rotate at between about 1000-6000 rpm (specifically, “about 2,963 rpm”) (C15, L39).
It would have been obvious to one having ordinary skill in the art to utilize a device such as that described in Mongeau et al. in the process described in Hynes et al. First, Hynes et al. teaches generally that the pre-homogenization step (and, presumably, the homogenization step) “may be effected by passing the mixture through any conventional food homogenization apparatus” that may include colloid mills and homogenizers (C5, L59-L62). A skilled practitioner would be motivated to consult Mongeau et al. for additional teaching related to suitable devices for achieving such homogenization. Mongeau et al. then describes homogenizers as producing a range of particle sizes (C4, L10-L18), which was described as being detrimental for emulsions (C4, L33-L38). The reference further indicates that the comminution process “is especially advantageous when the mixture has a high viscosity, (as for example in the case of a pumpable plastic mass), and when the edible spread is a low-fat product” (C14, L33-L36), which would apply to the composition of Hynes et al. Mongeau et al. then indicates that the device comprising the rotor/stator assembly operated at the noted rate is particularly suited for comminuting/mixing the composition (C15, L14-L17, L37-L38). Since Hynes et al. indicates generally that any conventional food homogenization apparatus may be used and Mongeau et al. then taught that the rotor/stator device provided advantages over a typical homogenization device, the incorporation of such a rotor/stator device into the method of Hynes et al. would be obvious to a skilled practitioner.
As for claim 6, Hynes et al. discloses that the “colloid mill subjects the mixture to shearing action” (C5, L62-L63), which effectively discloses the use of a shear mill.
As for claim 7, Mongeau et al. discloses the device as being a Stephan Microcut comminutor (C15, L14-L16), which is considered a cutter/emulsifier.
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (U.S. 3,929,892) in view of Saniez et al. (U.S. 5,364,641) as applied to claim 2 above, and further in view of Ernstrom (U.S. 3,298,836).
Regarding claim 10, Hynes et al. and Saniez et al. disclose the method of claim 2.
The cited prior art does not explicitly disclose the coagulant as being an enzyme.
However, Ernstrom discloses a method for manufacturing cottage cheese curd wherein rennet is used as a coagulant in combination with a starter culture (C1, L26-L29).
It would have been obvious to a skilled practitioner to use an enzyme as a coagulant in the formation of the cottage cheese curd of the method of Hynes et al. Since Hynes et al. provides little detail regarding the cottage cheese curd preparation step (C3, L61-L64; C7, L62-L64), a skilled practitioner would be motivated to consult Ernstrom in addition to Saniez et al. for more specific instruction. Ernstrom then discloses that the addition of rennet is optional in the formation of the cottage cheese curd and that such a method is considered conventional (C1, L26-L29). A skilled practitioner would thus find the use of a coagulant that comprised an enzyme to be obvious.
As for claim 11, Ernstrom discloses the enzyme as being rennet (C1, L26-L29).
As for claims 12 and 13, Ernstrom discloses the coagulant as comprising an acidifier (claim 12) that may be lactic acid (claim 13) (C3, L71 - C4, L22) and further indicates that such an acidifier provides advantages over the stated conventional coagulants (C1, L41-L49), which renders the use of lactic acid as a coagulant obvious.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (U.S. 3,929,892) in view of Saniez et al. (U.S. 5,364,641) as applied to claim 14 above, and further in view of Carlson et al. (U.S. 2012/0100252 A1).
Regarding claim 18, Hynes et al. and Saniez et al. disclose the method of claim 14.
The cited prior art does not explicitly disclose the bacterium as comprising Streptococcus thermophilus.
However, Carlson et al. discloses the use of Streptococcus thermophilus in the production of cottage cheese curd ([0006]).
It would have been obvious to one having ordinary skill in the art to utilize Streptococcus thermophilus in the production of the cottage cheese curd of Hynes et al. Since Hynes et al. provides little detail regarding the cottage cheese curd preparation step (C3, L61-L64; C7, L62-L64), a skilled practitioner would be motivated to consult Carlson et al. in addition to Saniez et al. for more specific instruction. Carlson et al. discloses that Streptococcus thermophilus provides several advantages in the production of cottage cheese, such as shorter fermentation times ([0003], [0009]). The use of Streptococcus thermophilus in the production of the cottage cheese curd of Hynes et al. would thus be obvious in order to impart the advantages noted in Carlson et al. of such a practice.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (U.S. 3,929,892) in view of Saniez et al. (U.S. 5,364,641) as applied to claim 25 above, and further in view of Baker et al. (U.S. 4,724,152).
Regarding claim 26, Hynes et al. and Saniez et al. disclose the product of claim 25.
The cited prior art does not explicitly disclose the product as comprising about 4% fat.
However, Baker et al. discloses a cream cheese type dairy product (C2, L14-L20) with a fat content ranging from 2-9% fat (C3, L1-L3).
It would have been obvious to one having ordinary skill in the art to produce a product according to Hynes et al. with a fat content of 4%. Hynes et al. is specifically directed toward low fat cream cheese products (C1, L67 – C2, L1), though the product produced therein only has a fat content as low as 10% (C2, L66-L68), where fat reduction is presumably related to consumer preference for a healthier cream cheese product. Nonetheless, since the aim of the reference is to produce a lower fat product, a skilled practitioner would be motivated to further reduce the fat beyond the stated minimum amount in the reference. Accordingly, a practitioner would be motivated to consult Baker et al., which teaches a cream cheese type product with a fat content as low as 2% (C3, L1-L3). Producing a product according to Hynes et al. with a fat content as low as 2% would thus be obvious to a skilled practitioner in order to simply further reduce the fat content and improve the health attribute of the product as related to fat content. Accordingly, the claimed fat content of 4% would be obvious.
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes et al. (U.S. 3,929,892) in view of Saniez et al. (U.S. 5,364,641) as applied to claim 29 above, and further in view of Coleman et al. (U.S. 2001/0018087 A1).
Regarding claim 30, Hynes et al. and Saniez et al. disclose the product of claim 29. 
The cited prior art does not explicitly disclose the product as comprising a flavor from among the claimed list.
However, Coleman et al. discloses the inclusion of strawberry flavor in a cream cheese product ([0032]).
It would have been obvious to one having ordinary skill in the art to add strawberry flavor to the product of Hynes et al. First, Hynes et al. discloses the product as resembling cream cheese (C1, L10-L12), such that other references relating to cream cheese would be applicable to the product of Hynes et al. The reference further discloses generally that method is used “to produce Cream cheese-like products” (C3, L16-L17), which would motivate a skilled practitioner to consult Coleman et al. in particular to determine any additional ingredients that are conventionally included in such cream cheese products. Since Coleman et al. discloses the inclusion of strawberry flavor in such a cream cheese product ([0032]), a skilled practitioner would find the inclusion of a berry flavor into the product of Hynes et al. to be obvious.
Regarding claim 31, Hynes et al. and Saniez et al. disclose the product of claim 29. 
The cited prior art does not explicitly disclose the product as comprising an antioxidant from among the claimed list.
However, Coleman et al. discloses the inclusion of an antioxidant that may be TBHQ ([0013]) into a cream cheese product ([0007]).
It would have been obvious to one having ordinary skill in the art to add TBHQ to the product of Hynes et al. First, Hynes et al. discloses the product as resembling cream cheese (C1, L10-L12), such that other references relating to cream cheese would be applicable to the product of Hynes et al. The reference further discloses heat treating the product “so as to promote extended shelf life” (C2, L3-L4). A skilled practitioner would be motivated to consult Coleman et al. for additional instruction regarding treatments for extending the shelf life of such a cheese product, since Coleman et al. is specifically directed toward shelf stable cream cheese products ([0001]). Coleman et al. discloses the inclusion of an antioxidant such as TBHQ is useful for minimizing the oxidation of fat in the cream cheese products, thus extending the shelf-life of the 
As for claim 32, Coleman et al. discloses including a sorbate or benzoate in a cream cheese product as an antimycotic compound ([0010]) in order to extend the shelf life of such products ([0006]). The motivation for incorporating such compounds is the same as described previously in relation to claim 31 regarding the promotion of extended shelf life via the inclusion of such preservatives. Thus, the inclusion of sorbates or benzoates in the product of Hynes et al. would be obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 112(d): Applicant asserted that the amendment to claim 26 overcomes the claim rejection (Applicant’s Remarks, p. 6, ¶3).
However, the issue with the claim is that the claimed range for the protein content extends beyond the range already claimed in the parent claim. Parent claim 25 requires the protein content to be 5-15% (w/w), but claim 26 then improperly extends the range to about 10-20%.
Accordingly, the 35 U.S.C. § 112(d) rejection has been maintained herein.
Claim Rejections - 35 U.S.C. § 103(a) of claims 1, 2, 8, 9, 14-17 and 20-29 over Hynes et al. and Saniez et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant first argued that the product of Hynes et al. cannot be below 10% (Applicant’s Remarks, p. 8, ¶¶4-6). Applicant speculated that the method of Hynes with Applicant’s 
As noted in the updated claim rejections, though, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Thus, merely claiming “less than 10%” where the Hynes et al. discloses a range of “as low as 10 percent fat” (C2, L66-L68) is insufficient to patentably distinguish the present claim from the prior art. Additionally, Hynes specifically notes that “the components comprising the mixture of the invention may be varied over a substantial range for each component so as to provide the desired final level of non-fat milk solids, fat, lactose and moisture in the finished product,” which further suggests to a practitioner that component contents outside the stated ranges should be considered. Also, the texture would not be expected to immediately switch from being acceptable at exactly 10% fat to being wholly unacceptable at a fat content just slightly below 10%; a gradual change in the texture would be expected as the fat content was adjusted. As such, Applicant’s arguments are unpersuasive.
Claim 26 is additionally rejected in view of Baker et al., which teaches fat contents for cream cheese type products as low as 2% as discussed in the claim rejection.
Applicant then argued that Saniez et al. does not remedy the alleged deficiencies of Hynes et al. (Applicant’s Remarks, p. 8, ¶¶9-10).
However, Examiner maintains that no such deficiency in Hynes et al. exists, as well as that Saniez et al. is adequate for all that is relied on in the present claim rejections.
The rejections of claims 1 and 27 have been maintained herein.
The rejections of claims 2, 8, 9, 14-17, 20-26, 28 and 29, which depend from claim 1 and are rejected based on at least the same prior art, are additionally maintained herein.
Claim Rejections - 35 U.S.C. § 103 of claims 5-7 over Hynes et al., Saniez et al. and Mongeau et al.; claims 10-13 over Hynes et al., Saniez et al., and Ernstrom; claim 18 over Hynes et al., Saniez et al. and Carlson et al.; and claims 30-32 over Hynes et al., Saniez et al. and Coleman et al.: Applicant reasserted arguments relating to parent claim 1, as well as that the newly-cited references do not remedy the alleged deficiencies of the previously-cited references (Applicant’s Remarks, ). Applicant’s arguments regarding the combination of Hynes et al. and Saniez et al. have been addressed previously herein and were determined to be unpersuasive. The additionally-cited references are considered adequate for all that is relied on in the present claim rejections.
The rejections of claims 5-7, 10-13, 18 and 30-32 have been maintained herein.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Claims 1, 2, 5-18 and 20-32 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793